Citation Nr: 0941241	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  09-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits, under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from March 1943 to 
January 1946.  He died in March 2006; the appellant is his 
widow.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2008 rating decision in which the RO denied 
service connection for the cause of the Veteran's death and 
DIC benefits, under the provisions of 38 U.S.C.A. § 1318.  
The appellant filed a notice of disagreement (NOD) in May 
2008, and the RO issued a statement of the case (SOC) in 
November 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2009.

In October 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran's death certificate lists the immediate cause 
of death as pneumonia due to or as a consequence of chronic 
obstructive pulmonary disease (COPD).
 
3.  At the time of the Veteran's death in March 2006, service 
connection was in effect for left knee instability (rated as 
30 percent disabling) and left knee degenerative changes, 
status past medial meniscectomy (rated as 10 percent 
disabling); a combined, 40 percent rating and an award of 
special monthly compensation for loss of use of one foot had 
been in effect since June 2002.  

4.  COPD and pneumonia first manifested many years following 
separation from service, and there is no  medical evidence or 
opinion that there exists a medical nexus (or, relationship)  
between the COPD and pneumonia that resulted in his death and 
either service or service-connected disability.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.

6.  The Veteran, who died over 60 years after his discharge 
from service, was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2009).

2.  The claim for DIC benefits, under the provisions of 38 
U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.22, 20.1106 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, this claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Regarding the claim for service connection for the cause of 
the Veteran's death, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.


In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2008 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

As regards the Hupp requirements, the Board notes that 
service connection was in effect for left knee disability at 
the time of the Veteran's death.  The basis of the 
appellant's claim is that the Veteran's service-connected 
left knee disability resulted in a lack of mobility that left 
him unable to fight off infections, which contributed to the 
pneumonia that caused his death - not that his death 
resulted from a disability not yet service-connected.  
Therefore, the lack of notice pertaining to the first and 
third Hupp requirements is not prejudicial to the appellant's 
claim.  The February 2008 letter did explain the evidence and 
information generally needed to substantiate a claim for 
service connection for the cause of the Veteran's death.  
Moreover, the appellant's written statements clearly indicate 
an awareness of these requirements.  The appellant has 
clearly explained her contention that the Veteran's service-
connected left knee disability contributed to or caused his 
pneumonia, which resulted in his death.  The appellant has 
thus demonstrated an awareness of what is needed to 
substantiate her claim for service connection for the cause 
of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Consequently, any error in this 
regard was cured by actual knowledge on the part of the 
claimant.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
March 2006 death certificate, private medical records from 
Dr. Grisanti, and VA treatment records.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the appellant.  No further RO 
action on these matters, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 3.303 (2009).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2009).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009).  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  To be considered a contributory cause of 
death, it must be shown that service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2009).  It is 
not sufficient to show that service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The Veteran died in March 2006, at age 83.  The death 
certificate lists the immediate cause of death as pneumonia 
due to or as a consequence of COPD.  

At the time of the Veteran's death, service connection was in 
effect for left knee instability (rated as 30 percent 
disabling) and left knee degenerative changes, status past 
medial meniscectomy (rated as 10 percent disabling); a 
combined, 40 percent rating and an award of special  monthly 
compensation for loss of use of one foot been in effect since 
June 2002.  

In her NOD, the appellant contends that the Veteran was 
unable to walk due to service-connected left knee 
disabilities, which caused his pneumonia.  She asserts that 
the Veteran's lack of mobility left him unable to fight off 
infections and disease.

Private medical records from Dr. Gristanti dated from 
February 1994 to November 2001 reflect that the Veteran was 
treated for Paget's disease and osteoarthritis of the knees.

VA medical records also reflect that the Veteran was issued a 
walker in August 2003 and a straight cane in December 2003.  
In December 2003, it was also noted that he had emphysema.  
The Veteran was admitted to the VA hospital in January and 
February 2005 for exacerbation of COPD.  It was noted that 
his symptoms had been progressively worsening for the past 
few months due to natural progression of the disease and 
changed weather.  A December 2005 Adult Day Health Care 
(ADHC) intake note reflects that the Veteran used a walker 
and a wheelchair, depending on the distance.  He said that he 
was "very independent" and that he walked, made simple 
meals, went to the bathroom, and dressed by himself.  He said 
that his wife helped him in the shower.  

In March 2006, the Veteran was admitted to VA emergency 
department with complaints of shortness of breath, right-
sided pain, and increased need for at-home oxygen.  He was 
diagnosed with severe right lung pneumonia, which progressed 
to adult respiratory distress syndrome and acidosis.  It was 
noted that he eventually died from overwhelming sepsis. 
 
In sum, the medical evidence reflects that the Veteran had 
COPD or emphysema, which required at-home oxygen therapy.  
Unfortunately, he contracted severe pneumonia, which resulted 
in respiratory failure and his death.  There is no medical 
evidence or opinion even suggesting that there existed a 
medical relationship between the Veteran's military service 
or service-connected left knee disabilities and the COPD and 
pneumonia that led to his death.  Significantly, neither the 
appellant nor her representative has identified or even 
alluded to the existence of any such medical evidence or 
opinion.

In addition to the medical and other objective evidence, the 
Board has considered the assertions advanced by and on the 
appellant's behalf in connection with the claim.  However, to 
the extent that these assertions are being offered to either 
establish that the Veteran's left knee disability contributed 
to or caused his COPD or pneumonia, such evidence must fail.  
Medical matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
appropriate medical training and expertise, neither the 
appellant nor her representative is competent to persuasively 
establish the required elements of the appellant's claim on 
the basis of assertions, alone.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a lay person is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  DIC 

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the Veteran's death is not determined to 
be service connected, a surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service-connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after the Veteran's separation 
from active service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased 
veteran" also includes a former prisoner of war (POW) who 
died after September 30, 1999 with a service-connected 
disability rated totally disabling for not less than one year 
immediately preceding death.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.  38 C.F.R. § 20.1106.

As noted above, at the time of his death, the Veteran's had a 
combined disability rating of 40 percent for his service-
connected left knee disabilities, and an award of SMC for 
loss of use of one foot, in effect from  June 17, 2002 (the 
original date of his claim for service connection).   
However,  the Veteran was not rated as totally disabled.  

In this case, the appellant has not claimed entitlement to 
DIC, under the provisions of 38 U.S.C.A. § 1318, based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argued that, but for the 
receipt of VA or military retirement pay, the Veteran would 
have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated   
totally disabling by schedular or unemployability rating from  
the date of the Veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a   
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2008).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel 
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).  Moreover, the Board points out 
that the Veteran filed his original claim for service 
connection on June 17, 2002, less than 4 years prior to his 
death, and there are no previous final decisions that the 
appellant could even argue contained CUE.  Therefore, it 
would be factually impossible to establish entitlement on 
this basis.  

The Board has also considered the fact that, in her NOD and 
substantive appeal, the appellant argued that the Veteran 
should have received a 100 percent rating instead of a 
combined 40 percent rating from June 2002.  In this regard, 
she submitted a copy of a letter that she received from the 
Cleveland RO, which mistakenly informed her that her husband 
was rated as 100 percent disabling at the time of his death.  
While unfortunate, it appears that this letter was sent to 
her in error as the claims file clearly reflects that he 
received a combined, 40 percent rating.  Regardless, the 
Board points out that even if the Veteran had been receiving 
a 100 percent rating since the effective date of service 
connection, this would still not amount to the 10-year time 
period required for DIC benefits.  In any event, such 
"hypothetical entitlement" would not provide a basis for the 
benefits sought under the governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 
38 U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where the Veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time specified in 
38 U.S.C.A. 
§ 1318, or would have established such a right but for CUE in 
the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for   establishing eligibility.  On April 5, 
2002, VA also amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 
U.S.C.A. 
§ 1311(a) on  the question of whether a deceased veteran had 
been totally disabled for 8 years prior to death so that the 
surviving  spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the Court held that "hypothetical entitlement" 
to DIC benefits  under 38 U.S.C.A. § 1318 is allowed for 
claims filed prior to January 21, 2000, that is, the date of 
the VA regulation  prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In 
Rodriguez v. Peake,  511 F.3d 1147 (2008), the United States 
Court of Appeals for the Federal Circuit held that 
application of the amended regulations barring use of 
hypothetical entitlement theory for DIC claims did not have 
impermissible retroactive effect.

In this case, the Veteran died in March 2006 and the 
appellant's claim was filed in January 2008.  As such, these 
events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 
1318-to restrict the award of DIC benefits to cases where 
the Veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for CUE in the 
adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the Veteran, 
who died over 60 years after his discharge from service 
(rendering inapplicable the 5-year provision), had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  The evidence also does 
not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the Veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is 
dispositive of this claim, it must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC, under the provisions of 38 U.S.C.A. § 1318, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


